DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on December 16, 2021.  Claims 2 and 15 have been cancelled, new claims 21 and 22 have been added.
Claims 1, 3-14 and 6-22 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the October 1, 2015 Austrian application has been filed in parent Application No. 15/569,017, filed on October 24, 2017.
It is noted, however, that applicant has not filed a certified copy of the Austrian Application  application as required by 37 CFR 1.55.
Drawings
The drawings were received on December 16, 2021.  These drawings are acceptable, the objection to the drawings as set forth in the office action dated August 17, 2021 is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 10-13, filed December 16, 2021, with respect to claims 1, 3-14 and 6-22 have been fully considered and are persuasive.  The rejection of August 17, 2021 has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection as set forth in the office action dated August 17, 2021 in view of U.S. Patent No. 10,661,649 is withdrawn in view of the amendments to the claims.
Allowable Subject Matter
Claims 1, 3-14 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a power train having a drive machine; and a differential gear having first and second drives and a power take-off, the power take-off being connected to the drive shaft, the first drive being connected to a drive machine and the second drive being connected to a differential drive, wherein one of the first and second drives, via an auxiliary gear, is simultaneously connected to an other one of the first and second drives or to the power take-off, and wherein the differential drive is connected, via a trip-free mechanism, to any of the first drive, the second drive, and the power take-off and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a method for starting up a power train having a drive machine, and a differential gear with first and second drives and a power take-off, the power take-off being connected to the drive shaft, the first drive being connected to the drive machine, and the second drive being connected to a differential drive, having the steps of starting up the drive machine from a speed of zero, while the differential drive is connected to the second drive and, via a trip-free mechanism, to one of the first drive and the power take-off; and subsequently interrupting a connection between one of the first and second drives and one of an other 
The prior art does not anticipate or render obvious a power train having a drive machine; and a differential gear comprising first and second drives and a power take-off, the power take-off being connected to the drive shaft, the first drive being connected to a drive machine and the second drive being connected to a differential drive, wherein one of the first and second drives is simultaneously connected to an other one of the first and second drives or to the power take-off, wherein the differential drive is connected, via a trip-free mechanism, to any of the first drive, the second drive, and the power take-off, and wherein the driven machine is a pump, a compressor, fan, conveyor belt, crusher or a pulverizer and the remaining structure of claim 21.
The prior art does not anticipate or render obvious a power train having a drive machine; and a differential gear comprising first and second drives and a power take-off, the power take-off being connected to the drive shaft, the first drive being connected to a drive machine and the second drive being connected to a differential drive, wherein one of the first and second drives is simultaneously connected to an other one of the first and second drives or to the power take-off, wherein the differential drive is connected, via a trip-free mechanism, to any of the first drive, the second drive, and the power take-off, and wherein the driven machine is an energy extraction installation and the remaining structure of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/JUSTIN HOLMES/Primary Examiner, Art Unit 3655